                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

MARIANNE HENMAN,

                   Plaintiff,               Case No. 18-10940
                                            DISTRICT JUDGE VICTORIA A. ROBERTS
v.                                          MAGISTRATE JUDGE MONA K. MAJZOUB

COMMISSIONER OF
SOCIAL SECURITY

           Defendant.
_______________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
(ECF #17); GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF
  #15); DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (ECF #11)

     I.        INTRODUCTION
           Plaintiff   Marianne   Henman   (“Henman”)   appealed   the   decision   of   the

Commissioner of Social Security denying her application for disability benefits pursuant

to 42 U.S.C. § 405(g).

           The parties filed cross-motions for summary judgment. The Court referred those

motions to Magistrate Judge Mona K. Majzoub for a Report and Recommendation

(“R&R”). Magistrate Judge Majzoub recommends the Court grant the Commissioner’s

Motion for Summary Judgment and deny Henman’s. Henman timely objected. The

objections are fully briefed.

           The Court agrees with Magistrate Judge Majzoub’s analysis and ADOPTS the

R&R. The Commissioner’s Motion for Summary Judgment is GRANTED. Henman’s

Motion for Summary Judgment is DENIED.

     II.       DISCUSSION


                                              1
       Under Federal Rule of Civil Procedure 72(b)(3), a district judge is required to

determine de novo any part of a magistrate judge’s report and recommendation that has

been properly objected to. Id.; see also 28 U.S.C. § 636(b)(1)(C). This de novo review

requires the Court to re-examine all relevant evidence previously reviewed by the

magistrate judge to determine whether the recommendation should be accepted,

rejected, or modified, in whole or in part. Cole v. Comm’r of Soc. Sec., 105 F. Supp. 3d

738, 741 (E.D. Mich. 2015); 28 U.S.C. § 636(b)(1).

          1. Henman’s Objection is Rejected – the ALJ Gave “Good Reasons” for
             the Weight Afforded to Dr. Bell’s Opinion and the Magistrate Judge
             Relied on Appropriate Case Law
       Although Henman frames her objection as attacking the Magistrate Judge’s

reliance on two cases, she essentially makes two objections: (1) to the Magistrate Judge’s

finding that the Administrative Law Judge (“ALJ”) provided the requisite “good reasons”

for affording her treating physician, Dr. Randy Bell’s, opinion little weight; and (2) to the

Magistrate Judge’s reliance on two cases to support that finding. Considering this, the

Court will address the Magistrate Judge’s finding that the ALJ provided the requisite “good

reasons,” and whether that finding is supported by applicable case law.

       The parties do not dispute that Dr. Bell is a treating physician. Under the treating

physician rule, the ALJ must give a treating physician’s opinion controlling weight if it is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in the record. Sawdy v. Comm’r of

Soc. Sec., 436 F. App’x 551, 553 (6th Cir. 2011); 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2).




                                             2
       When the ALJ determines a treating physician’s opinion is not controlling, he then

must determine how much weight to assign the opinion by applying several factors: (1)

length of the treatment relationship and the frequency of the examination; (2) nature and

extent of the treatment relationship; (3) supportability of the opinion; (4) consistency of

the opinion with the record; (5) specialization of the treating source; (6) other factors that

tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(2-6), 416.927(c)(2-6).

The rule further requires the ALJ give “good reasons” for the weight given to the treating

source’s opinion. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

       Here, the ALJ gave Dr. Bell’s opinion little weight because it was not consistent

with or supported by other evidence in the record:

              In February 2017, Randy Bell, M.D., [Henman’s] primary care
              physician, gave [Henman] work preclusive limitations,
              including missing more than four days per month of work,
              sitting for about 2 hours in an 8-hour workday,
              standing/walking 2 hours in an 8 hour workday, and needing
              unscheduled breaks (internal citation omitted). This opinion is
              not consistent with or supported by the medical reports.
              Clinicians reported that claimant had normal gait, station, and
              motor strength and sensation in bilateral lower extremities.
              Therefore, I give this opinion little weight.
(Tr. 18).
       Magistrate Judge Majzoub found that the ALJ’s use of the word “including” before

listing some of Henman’s work preclusive limitations demonstrates the ALJ considered

the opinion in its entirety. Henman rejects this because the ALJ did not specifically

address restrictions on Henman’s upper extremities before assigning the opinion little

weight.

       This argument fails for two reasons: (1) the ALJ’s decision references

inconsistencies between Dr. Bell’s opinion and the other medical evidence elsewhere in


                                              3
the record; and (2) the word “include” is defined as “to contain as a part of something,”

Black’s Law Dictionary, 11th ed. 2019, which supports the Magistrate Judge’s finding that

the ALJ demonstrated that he considered the entire record even though he did not

specifically mention Henman’s upper extremities in the sentence preceding his

assignment of weight afforded to Dr. Bell’s opinion.

       Magistrate Judge Majzoub relied on the well-settled principle that “[a]n ALJ can

consider all the evidence without directly addressing in his written decision every piece of

evidence submitted by a party.” Kornecky v. Comm’r of Soc. Sec., 167 Fed.Appx. 496,

508 (6th Cir. 2006). She further relied on Fifer v. Comm’r of Soc. Sec., 2016 WL 1399254

(E.D. Mich., Apr. 11, 2016) for the principle that an ALJ’s explanation must be viewed

against the backdrop of his discussion of the treating records. Based on these two

principles, Magistrate Judge Majzoub found the ALJ’s discussion of the entire record in

conjunction with his discussion of Dr. Bell’s opinion was sufficient.

       Henman says reliance on these two cases - Kornecky and Fifer – is misplaced

because they involve non-treating sources. Even so, the Sixth Circuit has maintained the

same principles for treating source opinions. The Commissioner persuasively cites

Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462 (6th Cir. 2006). In Nelson, the Sixth

Circuit found the ALJ indirectly attacked the supportability and consistency of treating

opinions through his discussion of the other record evidence. Id. at 470-71. There, the

Sixth Circuit found the ALJ’s discussion of the other record evidence made clear that the

opinions at issue did not meet a criterion for controlling weight: “that the opinion be

consistent with the other record evidence as a whole.” Id. at 471.




                                             4
          Therefore, Magistrate Judge Majzoub’s reliance on Kornecky and Fifer is

appropriate. Even though the ALJ did not specifically address the limitations on Henman’s

upper extremities, his broader discussion of the other evidence in the record in

conjunction with Dr. Bell’s opinion is sufficient to support the assignment of little weight to

the opinion.

   III.     CONCLUSION
          The Report and Recommendation is ADOPTED. The Commissioner’s Motion for

Summary Judgment is GRANTED. Henman’s Motion for Summary Judgment is DENIED.

          IT IS ORDERED.



Date: August 20, 2019                                     s/ Victoria A. Roberts
                                                          Victoria A. Roberts
                                                          United States District Judge




                                              5
